USCA4 Case
      Appeal: 21-6452    Doc: 13
           7:20-cv-30021-TTC-RSB   Filed: 09/16/2021
                                 Document              Pg: 1 ofPage
                                           83 Filed 09/16/21    1 1 of 1 Pageid#: 1959


                                                                   FILED: September 16, 2021


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 21-6452
                                       (7:20-cv-30021-TTC-RSB)
                                         ___________________

        GEORGE W. HUGUELY, V

                        Petitioner - Appellant

        v.

        HAROLD W. CLARKE

                        Respondent - Appellee

                                  _____________________________

                                 TEMPORARY STAY OF MANDATE
                                  _____________________________

                 Under Fed. R. App. P. 41(b), the filing of a timely petition for rehearing or

        rehearing en banc stays the mandate until the court has ruled on the petition. In

        accordance with Rule 41(b), the mandate is stayed pending further order of this

        court.


                                                                   /s/Patricia S. Connor, Clerk
